 



Exhibit 10.1

 



--------------------------------------------------------------------------------



 



UST INC.
DIRECTOR
DEFERRAL PROGRAM
Effective as of April 7, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
ARTICLE I — INTRODUCTION
    1  
 
       
ARTICLE II — DEFINITIONS
    2  
 
       
2.01 Account:
    2  
2.02 Act:
    2  
2.03 Adjusted Holdings:
    2  
2.04 Annual Award:
    2  
2.05 Beneficiary:
    2  
2.06 Board Year:
    3  
2.07 Change in Control:
    3  
2.08 Code:
    4  
2.09 Common Stock Holding Determination Date:
    4  
2.10 Common Stock Holding Requirement:
    4  
2.11 Company:
    4  
2.12 Deferral Subaccount:
    4  
2.13 Director:
    4  
2.14 Director Compensation:
    5  
2.15 Disability:
    5  
2.16 Distribution Valuation Date:
    5  
2.17 Election Form:
    6  
2.18 Eligible Director:
    6  
2.19 ERISA:
    6  
2.20 Fair Market Value:
    6  
2.21 Key Employee:
    7  
2.22 Participant:
    8  
2.23 Plan:
    8  
2.24 Plan Administrator:
    8  
2.25 Plan Year:
    8  
2.26 Section 409A:
    9  
2.27 Separation from Service:
    9  
2.28 UST Organization:
    9  
2.29 Unforeseeable Emergency:
    9  
2.30 Valuation Date:
    9  
 
       
ARTICLE III — ELIGIBILITY AND PARTICIPATION
    10  
 
       
3.01 Eligibility to Participate:
    10  
3.02 Termination of Eligibility to Defer:
    10  
3.03 Termination of Participation:
    10  
 
       
ARTICLE IV — DEFERRAL OF COMPENSATION
    11  
 
       
4.01 Automatic Deferral:
    11  
4.02 Voluntary Deferrals and Elections:
    11  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
4.03 Time and Manner of Voluntary Deferral Election:
    12  
4.04 Beneficiaries:
    12  
4.05 Period of Deferral:
    13  
4.06 No Subsequent Elections:
    13  
 
       
ARTICLE V — INTERESTS OF PARTICIPANTS
    14  
 
       
5.01 Accounting for Participants’ Interests:
    14  
5.02 Phantom Investment of Account:
    14  
5.03 Vesting of a Participant’s Account:
    15  
 
       
ARTICLE VI — DISTRIBUTIONS
    16  
 
       
6.01 General:
    16  
6.02 Distributions on Account of a Separation from Service:
    17  
6.03 Distributions on Account of Death:
    17  
6.04 Distributions on Account of Disability:
    17  
6.05 Distributions on Account of Change in Control:
    18  
6.06 Distributions on Account of Unforeseeable Emergency:
    18  
6.07 Valuation:
    18  
6.08 Impact of Section 16 of the Act on Distributions:
    19  
 
       
ARTICLE VII — PLAN ADMINISTRATION
    20  
 
       
7.01 Plan Administrator:
    20  
7.02 Action:
    20  
7.03 Powers of the Plan Administrator:
    20  
7.04 Compensation, Indemnity and Liability:
    21  
7.05 Taxes:
    22  
7.06 Section 16 Compliance:
    22  
7.07 Conformance with Section 409A:
    22  
 
       
ARTICLE VIII — CLAIMS PROCEDURE
    23  
 
       
8.01 Claims for Benefits:
    23  
8.02 Appeals of Denied Claims:
    23  
8.03 Special Claims Procedures for Disability Determinations:
    23  
 
       
ARTICLE IX — AMENDMENT AND TERMINATION
    24  
 
       
9.01 Amendment of Plan:
    24  
9.02 Termination of Plan:
    24  
 
       
ARTICLE X — MISCELLANEOUS
    25  
 
       
10.01 Limitation on Participant’s Rights:
    25  
10.02 Unfunded Obligation of the Company:
    25  
10.03 Other Plans:
    25  
10.04 Receipt or Release:
    25  
10.05 Governing Law:
    25  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
10.06 Gender, Tense and Examples:
    26  
10.07 Successors and Assigns; Nonalienation of Benefits:
    26  
10.08 Facility of Payment:
    26  
 
       
ARTICLE XI — SIGNATURE
    27  

-iii-



--------------------------------------------------------------------------------



 



ARTICLE I — INTRODUCTION
     UST Inc. (the “Company”) established the UST Inc. Director Deferral Program
(the “Plan”) to permit Eligible Directors to defer certain compensation paid to
them as Directors.
     This document is effective as of April 7, 2005, which shall be the
effective date of the Plan (the “Effective Date”). It sets forth the terms of
the Plan, deferrals under which are subject to Section 409A.
     This document specifies the group of Directors of the Company that are
eligible to make deferrals, the procedures for electing to defer compensation
and the Plan’s provisions for maintaining and paying out amounts that have been
deferred.
     The Plan is unfunded and unsecured. Amounts deferred by a Director are a
liability and an obligation of the Company, and Directors have the rights of a
general creditor. As of the Effective Date, this Plan is not currently subject
to ERISA.

1



--------------------------------------------------------------------------------



 



ARTICLE II — DEFINITIONS
     When used in this Plan, the following underlined terms shall have the
meanings set forth below unless a different meaning is plainly required by the
context:
2.01 Account:
     The account maintained for a Participant on the books of the Company to
determine, from time to time, the Participant’s interest under this Plan. The
balance in such Account shall be determined by the Plan Administrator. Each
Participant’s Account shall consist of at least one Deferral Subaccount for each
separate deferral under Section 4.01 or 4.02. The Plan Administrator may also
establish such additional Deferral Subaccounts as it deems necessary for the
proper administration of the Plan. The Plan Administrator may also combine
Deferral Subaccounts to the extent it deems separate accounts are not needed for
sound recordkeeping. Where appropriate, a reference to a Participant’s Account
shall include a reference to each applicable Deferral Subaccount that has been
established thereunder.
2.02 Act:
     The Securities Exchange Act of 1934, as amended.
2.03 Adjusted Holdings:
     The sum of (a) the Director’s holdings of UST Inc. Common Stock that may be
taken into account in satisfying the Common Stock Holding Requirement from time
to time, plus (b) the amount of the Annual Award for the upcoming Board Year.
2.04 Annual Award:
     The grant of UST Inc. Common Stock that is awarded to Directors on an
annual basis for each Board Year.
2.05 Beneficiary:
     The person or persons (including a trust or trusts) properly designated by
a Participant, as determined by the Plan Administrator, to receive the amounts
in one or more of the Participant’s Deferral Subaccounts in the event of the
Participant’s death, provided such person or persons are living (or in
existence, in the case of a trust) at the Participant’s death. To be effective,
any Beneficiary designation must be in writing, signed by the Participant, and
must meet such other standards (including any requirement for spousal consent)
as the Plan Administrator shall require from time to time. The Beneficiary
designation must also be filed with the Plan Administrator prior to the
Participant’s death. An incomplete Beneficiary designation, as determined by the
Plan Administrator, shall be void and of no effect. If some but not all of the
persons designated by a Participant to receive

2



--------------------------------------------------------------------------------



 



his or her Account at death predecease the Participant, the Participant’s
surviving Beneficiaries shall be entitled to the portion of the Participant’s
Account intended for such pre-deceased persons in proportion to the surviving
Beneficiaries’ respective shares. If no designation is in effect at the time of
a Participant’s death (as determined by the Plan Administrator) or if all
persons designated as Beneficiaries have predeceased the Participant, then the
Participant’s Beneficiary shall be his or her estate. A Beneficiary designation
of an individual by name remains in effect regardless of any change in the
designated individual’s relationship to the Participant. A Beneficiary
designation of an individual by name and relationship ceases to be effective
when the designated individuals is no longer in the specified relationship to
the Participant. Any Beneficiary designation submitted to the Plan Administrator
that only specifies a Beneficiary by relationship shall not be considered an
effective Beneficiary designation and shall be void and of no effect. An
individual who is otherwise a Beneficiary with respect to a Participant’s
Account ceases to be a Beneficiary when all payments have been made from the
Account.
2.06 Board Year:
     The 12-month period of time that begins on the date of each annual meeting
of the Company and that ends on the day before the next annual meeting. As of
the Effective Date, this is the period of time from the first Tuesday in May to
the day before the first Tuesday in May in the following year.
2.07 Change in Control:
     A Change in Control shall have the meaning given to it by
Section 409A(a)(2)(A)(v). In general, such meaning shall include the following,
as interpreted by Section 409A(a)(2)(A)(v) –
          (a) A change in the ownership of the Company that occurs on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company;
          (b) A change in the effective control of the Company that occurs on
the date that either (1) any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company possessing 35% or more of the total voting power of the stock of the
Company, or (2) a majority of the members of the Company’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s Board of Directors
prior to the date of the appointment or election; or
          (c) A change in the ownership of a substantial portion of the
Company’s assets occurring on the date that any one person, or more than one
person acting as a group,

3



--------------------------------------------------------------------------------



 




acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value (determined without regard to any
liabilities associated with such assets) equal to or more than 40% of the total
gross fair market value (determined without regard to any liabilities associated
with such assets) of all of the assets of the Company immediately prior to such
acquisition(s).
2.08 Code:
     The Internal Revenue Code of 1986, as amended from time to time.
2.09 Common Stock Holding Determination Date:
     The date as of which the Plan Administrator determines if the Common Stock
Holding Requirement has been satisfied. In determining Director deferrals for a
particular Board Year, the Common Stock Holding Determination Date shall be
November 15 of the preceding Board Year (or if such day is not a business day,
the day immediately following November 15 that is a business day).
2.10 Common Stock Holding Requirement:
     The term, Common Stock Holding Requirement, shall have the meaning given to
it in Section 4.01.
2.11 Company:
     UST Inc., a corporation organized and existing under the laws of the State
of Delaware, or its successor or successors.
2.12 Deferral Subaccount:
     A subaccount of a Participant’s Account maintained to reflect his or her
interest in the Plan attributable to each deferral (or separately tracked
portion of a deferral) of Director Compensation, and any adjustments to such
subaccount in accordance with Section 5.01(b).
2.13 Director:
     Any person who is –

  (a)   A member of the Board of Directors of the Company,     (b)   Currently a
citizen or resident of the United States, and     (c)   Not currently an
employee of the UST Organization.

4



--------------------------------------------------------------------------------



 



2.14 Director Compensation:
     Only the Annual Award paid to an Eligible Director by the Company. In
operating the Plan, Director Compensation shall not include any other
compensation, remuneration or payment received by an Eligible Director from the
Company. Subject to the next sentence, Director Compensation shall be reduced
for any applicable tax levies, garnishments and other legally required
deductions. Notwithstanding the preceding sentence, an Eligible Director’s
Director Compensation may be reduced by an item described in the preceding
sentence only to the extent such reduction does not violate Section 409A.
2.15 Disability:
     A Participant shall be considered to suffer from a Disability, if, in the
judgment of the Plan Administrator (based on the provisions of Section 409A),
the Participant –
          (a) Is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or
          (b) By reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, is receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan of the Company.
     Solely for those Participants who are otherwise eligible for Social
Security, a Participant who has received a Social Security disability award will
be deemed to satisfy the requirements of Subsection (a) and a Participant who
has not received a Social Security disability award will be deemed to not meet
the requirements of Subsection (a).
2.16 Distribution Valuation Date:
     Each date as specified by the Plan Administrator from time to time as of
which Participant Accounts are valued for purposes of a distribution from a
Participant’s Account. With respect to any distribution, the Distribution
Valuation Date shall be the business day when the Plan Administrator begins to
process a Participant’s distribution based upon the payment events of
Article VI; provided, however, the Distribution Valuation Date for purposes of
valuing any payment of a fractional share shall be the date of the payment event
in Article VI or if such date is not a business day, the immediately following
business day. Any current Distribution Valuation Date may be changed by the Plan
Administrator, provided that such change does not result in a change in when
deferrals are paid out that is impermissible under Section 409A.

5



--------------------------------------------------------------------------------



 



2.17 Election Form:
     The form prescribed by the Plan Administrator on which a Participant
specifies the amount of his or her Director Compensation to be deferred,
pursuant to the provisions of Article IV. An Election Form need not exist in a
paper format, and it is expressly contemplated that the Plan Administrator may
make available for use such technologies, including voice response systems and
electronic forms, as it deems appropriate from time to time.
2.18 Eligible Director:
     The term, Eligible Director, shall have the meaning given to it in
Section 3.01(b).
2.19 ERISA:
     Public Law 93-406, the Employee Retirement Income Security Act of 1974, as
amended from time to time.
2.20 Fair Market Value:
     The term, Fair Market Value, shall have the following meanings depending
upon for what purpose Fair Market Value is being determined –
          (a) Converting Deferrals. For purposes of converting a Participant’s
deferrals to phantom UST Inc. Common Stock as of any date, the Fair Market Value
of such stock is the average of the high and low prices on such date (or if such
date is not a trading date, the date immediately following such date that is a
trading date) for UST Inc. Common Stock as reported on the composite tape for
securities listed on the New York Stock Exchange, Inc., rounded (if necessary)
to two decimal places.
          (b) Plan Distributions. For purposes of determining the value of a
Plan distribution, the Fair Market Value of phantom UST Inc. Common Stock is
determined as the average of the high and low prices for UST Inc. Common Stock
on the applicable Distribution Valuation Date, as reported on the composite tape
for securities listed on the New York Stock Exchange, Inc., rounded (if
necessary) to two decimal places.
          (c) Converting Dividend Equivalents. For purposes of converting a
Participant’s dividend equivalents under Section 5.02 to phantom UST Inc. Common
Stock as of any date, the Fair Market Value of such stock shall be the value
that is determined by the transfer agent for purposes of crediting shares of UST
Inc. Common Stock under the UST Inc. Dividend Reinvestment Plan.
          (d) Common Stock Holding Requirement. For purposes of determining
whether a Director has satisfied the Common Stock Holding Requirement, the Fair
Market

6



--------------------------------------------------------------------------------



 



Value of UST Inc. Common Stock shall be the average of the high and low prices
for UST Inc. Common Stock on the Common Stock Holding Determination Date, as
reported on the composite tape for securities listed on the New York Stock
Exchange, Inc., rounded (if necessary) to two decimal places.
2.21 Key Employee:
     The individuals identified in accordance with the principles set forth in
Subsection (a), as modified by the following provisions of this Section.
          (a) General. Any Eligible Director or former Eligible Director who at
any time during the applicable year is –
          (1) An officer of the Company having annual compensation greater than
$130,000 (as adjusted under Code Section 416(i)(1));
          (2) A 5-percent owner of the Company; or
          (3) A 1-percent owner of the Company having annual compensation of
more than $150,000.
     For purposes of (1) above, no more than 50 employees identified in the
order of their annual compensation (or, if lesser, the greater of 3 employees or
10 percent of the employees) shall be treated as officers. For purposes of this
Section, annual compensation means compensation as defined in Code
Section 415(c)(3). The Plan Administrator shall determine who is a Key Employee
in accordance with Code Section 416(i) and the applicable regulations and other
guidance of general applicability issued thereunder or in connection therewith
(including the provisions of Code Section 416(i)(3) that treat self employed
individuals as employees for purposes of this definition); provided, that Code
Section 416(i)(5) shall not apply in making such determination, and provided
further that the applicable year shall be determined in accordance with
Section 409A and that any modification of the foregoing definition that applies
under Section 409A shall be taken into account.
          (b) Operating Rules. In the case of Separation from Service
distributions, the Company shall treat as Key Employees for the Plan Year of
their Separation from Service those individuals who meet the provisions of the
following paragraphs.
          (1) If the determination of a Key Employee is being made in the first
calendar quarter of a Plan Year, the determination shall be made using data for
the calendar year that is two years prior to the current calendar year (e.g.,
for a determination made in the first quarter of the 2005 calendar year, data
for the 2003 calendar year shall be used); and

7



--------------------------------------------------------------------------------



 



          (2) If the determination of a Key Employee is being made in the
second, third or fourth calendar quarter of a calendar year, the determination
shall be made using data for the prior calendar year (e.g., for a determination
made in the second quarter of the 2005 calendar year, data for the 2004 calendar
year shall be used).
     In addition, a Participant shall be considered an officer for purposes of
Subsection (a)(1), a 5-percent owner for purposes of Subsection (a)(2) or a
1-percent owner for purposes of Subsection (a)(3) with respect to a Separation
from Service distribution, if the Participant was an officer, a 5-percent owner
or a 1-percent owner at some point during the calendar year that applies, in
accordance with Paragraphs (1) and (2) above.
2.22 Participant:
     Any Director who is qualified to participate in this Plan in accordance
with Section 3.01 and who has an Account, plus any individual who has an Account
balance. An active Participant is one who is currently deferring under
Section 4.01.
2.23 Plan:
     The UST Inc. Director Deferral Program, the plan set forth herein, as it
may be amended and restated from time to time (subject to the limitations on
amendment that are applicable hereunder).
2.24 Plan Administrator:
     The Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) or its delegate or delegates, which shall have the
authority to administer the Plan as provided in Article VII. The Compensation
Committee has the authority to delegate operational responsibilities to other
persons or parties. As of the Effective Date, the Compensation Committee has
re-delegated certain operational responsibilities to the compensation function
of the Company’s Human Resources Department (the “Compensation Department”).
However, references in this document to the Plan Administrator shall be
understood as referring to the Compensation Committee, the Compensation
Department and those delegated by the Compensation Department. All delegations
made under the authority granted by this Section are subject to Section 7.06.
2.25 Plan Year:
     The 12-consecutive month period beginning on January 1 and ending on
December 31; provided that the first Plan Year shall be a short Plan Year
beginning on April 7, 2005 and ending on December 31, 2005.

8



--------------------------------------------------------------------------------



 



2.26 Section 409A:
     Section 409A of the Code and the applicable regulations and other guidance
of general applicability that is issued thereunder.
2.27 Separation from Service:
     A Participant’s separation from service with the UST Organization, within
the meaning of Section 409A(a)(2)(A)(i). The term may also be used as a verb
(i.e., “Separates from Service”) with no change in underlying meaning.
2.28 UST Organization:
     The controlled group of organizations of which the Company is a part, as
defined in Code section 414(b) and (c) and the regulations issued thereunder. An
entity shall be considered a member of the UST Organization only during the
period it is one of the group of organizations described in the preceding
sentence.
2.29 Unforeseeable Emergency:
     A severe financial hardship to the Participant resulting from –
          (a) An illness or accident of the Participant, the Participant’s
spouse or a dependent (as defined in Code Section 152(a)) of the Participant;
          (b) Loss of the Participant’s property due to casualty; or
          (c) Any other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.
     The Plan Administrator shall determine the occurrence of an Unforeseeable
Emergency in accordance with Section 409A(a)(2)(B)(ii).
2.30 Valuation Date:
     Each date, as determined by the Plan Administrator, as of which Participant
Accounts are valued in accordance with Plan procedures that are currently in
effect. In accordance with procedures that may be adopted by the Plan
Administrator, any current Valuation Date may be changed.

9



--------------------------------------------------------------------------------



 



ARTICLE III — ELIGIBILITY AND PARTICIPATION
3.01 Eligibility to Participate:
          (a) An individual shall be eligible to defer compensation under the
Plan during the period that he or she is a Director hereunder.
          (b) During the period an individual satisfies the eligibility
requirements of this Section, he or she shall be referred to as an Eligible
Director.
          (c) Each Eligible Director becomes an active Participant on the date
an amount is first withheld from his or her Director Compensation, either
automatically under Section 4.01 or pursuant to an Election Form submitted by
the Director to the Plan Administrator under Section 4.02.
3.02 Termination of Eligibility to Defer:
     An individual’s eligibility to participate actively by deferring under
Sections 4.01 and 4.02 shall cease on the date he or she ceases to be a
Director.
3.03 Termination of Participation:
     An individual, who has been an active Participant under the Plan, ceases to
be a Participant on the date his or her Account is fully paid out.

10



--------------------------------------------------------------------------------



 



ARTICLE IV — DEFERRAL OF COMPENSATION
4.01 Automatic Deferral:
     If an Eligible Director’s Adjusted Holdings of UST Inc. Common Stock has a
Fair Market Value as of the Common Stock Holding Determination Date of less than
or equal to five times the annual cash retainer paid by the Company to its
Directors in effect as of the Common Stock Holding Determination Date (the
“Common Stock Holding Requirement”), then such Eligible Director shall be deemed
to have made an election to automatically defer that portion of his or her
Director Compensation with respect to the following Board Year that allows the
Eligible Director to meet the Common Stock Holding Requirement. The Eligible
Director may elect to defer voluntarily the remaining portion of Director
Compensation pursuant to Section 4.02. Any Director Compensation deferred under
this Section 4.01 shall be credited to the Participant’s Account on the date (or
dates) it otherwise would be paid to the Director, provided the Director remains
an Eligible Director as of such time.
4.02 Voluntary Deferrals and Elections:
          (a) An Eligible Director, whose Adjusted Holdings of UST Inc. Common
Stock have a Fair Market Value that exceeds the Common Stock Holding Requirement
as of the Common Stock Holding Determination Date, may make an election to defer
under the Plan in 20 percent increments up to 100 percent of the portion of his
or her Director Compensation that remains after the application of Section 4.01
above. Such election to defer shall apply to Director Compensation that is
earned for services performed in the Board Year.
          (b) If a newly Eligible Director satisfies the Common Stock Holding
Requirement, such newly Eligible Director may only elect to defer the portion of
his or her eligible Director Compensation for a Board Year that is earned for
services performed after the date of his or her appointment. For this purpose,
if a valid Election Form is received prior to becoming a Director and the
Election Form is effective immediately as of becoming a Director under
Section 4.03(a), then the Director shall be deemed to receive all of his or her
Director Compensation for the year after the date of the appointment.
          (c) Any Director Compensation deferred under this Section 4.02 shall
be credited to the Participant’s Account on the date (or dates) it otherwise
would be paid to the Director, provided the Director remains an Eligible
Director as of such time. To be effective, an Eligible Director’s Election Form
must set forth the percentage of Director Compensation to be deferred and any
other information that may be required by the Plan Administrator from time to
time. In addition, the Election Form must meet the requirements of Section 4.03.

11



--------------------------------------------------------------------------------



 



4.03 Time and Manner of Voluntary Deferral Election:
          (a) Deferral Election Deadlines. An election to defer Director
Compensation under Section 4.02 must be made by the following deadlines:
         (1) Ordinarily an Eligible Director must make a deferral election with
respect to Director Compensation payable for a Board Year no later than the
December 31 that precedes such Board Year (although the Plan Administrator may
adopt policies that encourage earlier submission of election forms). If such
December 31 is not a business day, then the deadline for deferral elections will
be the first business day preceding such December 31.
         (2) An individual, who has been nominated for Director status, must
submit an Election Form prior to becoming an Eligible Director, and such
Election Form will be effective immediately upon commencement of the
individual’s status as an Eligible Director.
         (3) Notwithstanding paragraph (1) above, an Eligible Director may elect
to defer Director Compensation with respect to the Board Year that begins on
May 1, 2005 by filing an Election Form during the period beginning on April 7,
2005 and ending on April 25, 2005.
          (b) General Provisions. A separate deferral election under subsection
(a) above must be made by an Eligible Director for each Board Year’s
compensation that is eligible for deferral. If a properly completed and executed
Election Form is not actually received by the Plan Administrator by the
prescribed time in subsection (a) above, the Eligible Director will be deemed to
have elected not to defer any Director Compensation for the applicable Board
Year. An election is irrevocable once received and determined by the Plan
Administrator to be properly completed. Increases or decreases in the amount or
percentage a Participant elects to defer shall not be permitted as of the
beginning of the calendar year during which the applicable Board Year begins.
4.04 Beneficiaries:
     A Participant who has Director Compensation automatically deferred under
Section 4.01 or who makes a deferral election under Section 4.02 may designate
on a form (authorized by the Plan Administrator for this purpose) one or more
Beneficiaries to receive payment, in the event of his or her death, of the
amounts credited to his or her Account. If more than one Beneficiary is
specified and the Participant fails to indicate the respective percentage
applicable to two or more Beneficiaries, then each Beneficiary for whom a
percentage is not designated will be entitled to an equal share of the portion
of the Account (if any) for which percentages have not been designated. At any
time, a Participant may change a Beneficiary designation for his or her Account
in a writing that is signed by the

12



--------------------------------------------------------------------------------



 



Participant and filed with the Plan Administrator prior to the Participant’s
death, and that meets such other standards as the Plan Administrator shall
require from time to time.
4.05 Period of Deferral:
     An Eligible Director who either has an automatic deferral under
Section 4.01 or who makes a deferral election under Section 4.02 shall defer his
or her Director Compensation until the date it becomes distributable under the
provisions of Article VI.
4.06 No Subsequent Elections:
     No Participant shall be permitted to make a subsequent election that
extends the time of payment or changes the form of payment under Article VI.

13



--------------------------------------------------------------------------------



 



ARTICLE V — INTERESTS OF PARTICIPANTS
5.01 Accounting for Participants’ Interests:
          (a) Deferral Subaccounts. Each Participant generally shall have at
least one separate Deferral Subaccount for each separate deferral of Director
Compensation made by the Participant under this Plan. A Participant’s deferral
shall be credited to his or her Account as soon as practicable following the
date the compensation would be paid in the absence of a deferral. A
Participant’s Account is a bookkeeping device to track the value of the
Participant’s deferrals and the Company’s liability therefor. No assets shall be
reserved or segregated in connection with any Account, and no Account shall be
insured or otherwise secured.
          (b) Adjustments. The Plan provides only for “phantom investments,” and
therefore any adjustments to a Participant’s Account as provided by
Section 5.02(b) are hypothetical and not actual. However, they shall be applied
to measure the value of a Participant’s Account and the amount of the Company’s
liability to make deferred payments to or on behalf of the Participant.
5.02 Phantom Investment of Account:
          (a) General. Each of a Participant’s Deferral Subaccounts shall be
invested on a phantom basis in phantom UST Inc. Common Stock as provided in
Subsection (b) below.
          (b) Phantom UST Inc. Common Stock. Participant Accounts invested in
phantom UST Inc. Common Stock are adjusted to reflect an investment in UST Inc.
Common Stock. An amount deferred is converted to phantom shares of UST Inc.
Common Stock of equivalent value by dividing such amount by the Fair Market
Value of a share of UST Inc. Common Stock on the date (or dates) applicable
under Sections 4.01 and 4.02 above. The Plan Administrator shall adopt a fair
valuation methodology for valuing an investment in phantom UST Inc. Common
Stock, such that the value shall reflect the complete value of an investment in
UST Inc. Common Stock in accordance with the following Paragraphs below.
          (1) The Plan Administrator shall value a phantom investment in UST
Inc. Common Stock pursuant to an accounting methodology which credits partial
phantom shares (as necessary).
          (2) A Participant’s interest in the phantom UST Inc. Common Stock is
valued as of a Valuation Date by multiplying the number of phantom shares (whole
and fractional) credited to the Participant’s Account on such date by the Fair
Market Value of a share of UST Inc. Common Stock on such date.

14



--------------------------------------------------------------------------------



 



          (3) If shares of UST Inc. Common Stock change by reason of any stock
split, stock dividend, recapitalization, merger, consolidation, spin-off,
combination or exchange of shares or any other corporate change treated as
subject to this provision by the Plan Administrator, such equitable adjustment
shall be made in the number and kind of phantom shares credited to an Account or
Deferral Subaccount as the Plan Administrator may determine to be necessary or
appropriate.
          (4) In no event will shares of UST Inc. Common Stock actually be
purchased or held under this Plan, and no Participant shall have any rights as a
stockholder of UST Inc. Common Stock on account of an interest in phantom UST
Inc. Common Stock.
          (5) Any amounts that would be received by the Account as dividends, if
dividends were paid on phantom shares of UST Inc. Common Stock as they are on
actual shares of equivalent value, shall be converted to phantom shares of UST
Inc. Common Stock of equivalent value by dividing the dollar amount of the
dividend by the Fair Market Value of a share of UST Inc. Common Stock and
credited to the Participant’s Account. For this purpose, the date that the Fair
Market Value is determined and the date that the dividend equivalent is credited
to the Participant’s Account shall be the dates established by the transfer
agent for the UST Inc. Dividend Reinvestment Plan for reinvestment of dividends
under such plan.
5.03 Vesting of a Participant’s Account:
     A Participant’s interest in the value of his or her Account shall at all
times be 100% vested, which means that it will not forfeit as a result of his or
her Separation from Service.

15



--------------------------------------------------------------------------------



 



ARTICLE VI — DISTRIBUTIONS
6.01 General:
     A Participant’s Deferral Subaccount(s) shall be distributed as provided in
this Article, subject in all cases to Section 7.03(j) (relating to safeguards
against insider trading) and Section 7.06 (relating to compliance with
Section 16 of the Act). All Deferral Subaccount balances shall be distributed in
a single lump sum of shares of UST Inc. Common Stock (or such other stock that
applies after application of Section 5.02(b)(3)) with one share of such actual
stock payable for each phantom share, and with the value of any fractional
phantom share paid in cash. In no event shall any portion of a Participant’s
Account be distributed earlier or later than is allowed under Section 409A.
     The following general rules shall apply for purposes of interpreting the
provisions of this Article VI.
          (a) Section 6.02 (Distributions on Account of a Separation from
Service) applies when a Participant Separates from Service, but not including
death or Disability.
          (b) Section 6.03 (Distributions on Account of Death) applies when the
Participant dies. If a Participant is entitled to receive, but has not received,
a distribution under Section 6.02, 6.04, 6.05 or 6.06 (see below) at the time of
his or her death, Section 6.03 shall take precedence over those sections.
          (c) Section 6.04 (Distributions on Account of Disability) applies when
the Participant becomes Disabled. If a Participant who becomes Disabled dies,
Section 6.03 shall take precedence over Section 6.04 to the extent it would
result in an earlier distribution of a Participant’s Account. Further,
distributions under Section 6.04 take precedence over a distribution under
Section 6.02, 6.03, 6.05 and 6.06 to the extent Section 6.04 would result in an
earlier distribution.
          (d) Section 6.05 (Distributions on Account of Change in Control)
applies when a Change in Control occurs. If a Change in Control occurs and a
Participant dies before a distribution can be made under Section 6.05,
Section 6.03 shall take precedence over Section 6.05 to the extent it would
result in an earlier distribution of a Participant’s Account.
          (e) Section 6.06 (Distributions on Account of an Unforeseeable
Emergency) applies when an Unforeseeable Emergency occurs. If an Unforeseeable
Emergency occurs and a Participant dies before a distribution can be made under
Section 6.06, Section 6.03 shall take precedence over Section 6.06 to the extent
it would result in an earlier distribution of a Participant’s Account. Further,
a distribution under Section 6.06 takes precedence over a distribution under
Sections 6.02, 6.03, 6.04 and 6.05 to the extent that Section 6.06 would result
in an earlier distribution.

16



--------------------------------------------------------------------------------



 



6.02 Distributions on Account of a Separation from Service:
     A Participant’s total Account balance shall be distributed upon the
occurrence of a Participant’s Separation from Service (other than Disability or
death) in accordance with the terms and conditions of this Section. When used in
this Section, the phrase “Separation from Service” shall not include a
Participant’s Disability or death.
          (a) Subject to subsection (b), a Participant’s total Account balance,
shall be distributed as soon as administratively practicable following the
Participant’s Separation from Service.
          (b) If the Participant is classified as a Key Employee at the time of
the Participant’s Separation from Service (or at such other time for determining
Key Employee status as may apply under Section 409A), then such Participant’s
Account shall not be paid, as a result of the Participant’s Separation from
Service, earlier than the date that is at least 6 months after the Participant’s
Separation from Service.
6.03 Distributions on Account of Death:
          (a) Upon a Participant’s death, the Participant’s total Account
balance shall be distributed as soon as administratively practicable following
the Participant’s death. Amounts paid following a Participant’s death shall be
paid to the Participant’s Beneficiary.
          (b) Any claim to be paid with respect to any amounts standing to the
credit of a Participant in connection with the Participant’s death must be
received by the Plan Administrator at least 14 days before any such amount is
paid out by the Plan Administrator. Any claim received thereafter is untimely,
and it shall be unenforceable against the Plan, the Company, the Plan
Administrator, or any other party acting for one or more of them.
6.04 Distributions on Account of Disability:
     Prior to the time that an amount would become distributable under
Section 6.02, 6.03, 6.05 or 6.06, if a Participant believes he or she is
suffering from a Disability, the Participant may file a written request with the
Plan Administrator for payment of the entire amount credited to his or her
Account in connection with a Disability. After a Participant has filed a written
request pursuant to this Section, along with all supporting material that may be
required by the Plan Administrator from time to time, the Plan Administrator
shall determine within 45 days (or as soon as practicable thereafter if special
circumstances warrant additional time and such extension does not violate
applicable law) whether the Participant meets the criteria for a Disability. In
addition, to the extent required under Section 409A, if the Company becomes
aware that the Participant appears to meet the criteria for a Disability, the
Company shall advise the Plan Administrator and the Plan Administrator shall
proceed to determine if the Participant meets the criteria for a Disability
under this Plan, even if the

17



--------------------------------------------------------------------------------



 



Participant has not yet applied for payment from this Plan. To the extent
practicable, the Participant shall be expected to permit whatever medical
examinations are necessary for the Plan Administrator to make its determination.
If the Plan Administrator determines that the Participant has satisfied the
criteria for a Disability, the Participant’s total Account balance shall be
distributed as soon as administratively practicable following the date on which
the Disability determination is made.
6.05 Distributions on Account of Change in Control:
     Each Participant’s total Account balance shall be distributed as soon as
administratively practicable following the occurrence of a Change in Control.
6.06 Distributions on Account of Unforeseeable Emergency:
     Prior to the time that an amount would become distributable under
Sections 6.02 through 6.05, a Participant may file a written request with the
Plan Administrator for accelerated payment of all or a portion of the amount
credited to the Participant’s Account based upon an Unforeseeable Emergency.
After a Participant has filed a written request pursuant to this Section, along
with all supporting material that may be required by the Plan Administrator from
time to time, the Plan Administrator shall determine within 45 days (or such
other number of days that is necessary if special circumstances warrant
additional time) whether the individual meets the criteria for an Unforeseeable
Emergency. If the Plan Administrator determines that an Unforeseeable Emergency
has occurred, the Participant shall receive a distribution from his or her
Account as soon as administratively practicable. However, the value of such
distribution shall not exceed the dollar amount necessary to satisfy the
Unforeseeable Emergency (plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution) after taking into account the
extent to which the Unforeseeable Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). Distributions under this Section 6.06
may only be made in whole shares of UST Inc. Common Stock (or such other stock
that applies after application of Section 5.02(b)(3)). No cash may be
distributed for a fractional share. The distribution made to a Participant shall
be reduced as necessary to comply with this restriction.
6.07 Valuation:
     If a particular Section in this Article does not specify a Distribution
Valuation Date to be used in calculating the distribution, the Distribution
Valuation Date that is on or immediately prior to such distribution shall be
used. In determining the value of a Participant’s remaining Account following a
partial distribution under Section 6.06 for a distribution on account of an
Unforeseeable Emergency, such distribution shall reduce the value of the
Participant’s Account as of the close of the Distribution Valuation Date
preceding the payment date for such partial distribution.

18



--------------------------------------------------------------------------------



 



6.08 Impact of Section 16 of the Act on Distributions:
     The provisions of Section 7.06 shall apply in determining whether a
Participant’s distribution shall be delayed beyond the date applicable under the
preceding provisions of this Article VI.

19



--------------------------------------------------------------------------------



 



ARTICLE VII — PLAN ADMINISTRATION
7.01 Plan Administrator:
     The Plan Administrator is responsible for the administration of the Plan.
The Plan Administrator has the authority to name one or more delegates to carry
out certain responsibilities hereunder, as specified in the definition of Plan
Administrator. To the extent not already set forth in the Plan, any such
delegation shall state the scope of responsibilities being delegated and is
subject to Section 7.06 below.
7.02 Action:
     Action by the Plan Administrator may be taken in accordance with procedures
that the Plan Administrator adopts from time to time or that the Company’s legal
department determines are legally permissible.
7.03 Powers of the Plan Administrator:
     The Plan Administrator shall administer and manage the Plan and shall have
(and shall be permitted to delegate) all powers necessary to accomplish that
purpose, including the following:
          (a) To exercise its discretionary authority to construe, interpret,
and administer this Plan;
          (b) To exercise its discretionary authority to make all decisions
regarding eligibility, participation and deferrals, to make allocations and
determinations required by this Plan, and to maintain records regarding
Participants’ Accounts;
          (c) To compute and certify to the Company the amount and kinds of
payments to Participants or their Beneficiaries, and to determine the time and
manner in which such payments are to be paid;
          (d) To authorize all disbursements by the Company pursuant to this
Plan;
          (e) To maintain (or cause to be maintained) all the necessary records
for administration of this Plan;
          (f) To make and publish such rules for the regulation of this Plan as
are not inconsistent with the terms hereof;
          (g) To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder;

20



--------------------------------------------------------------------------------



 



          (h) To change the phantom investment under Article V;
          (i) To hire agents, accountants, actuaries, consultants and legal
counsel to assist in operating and administering the Plan; and
          (j) Notwithstanding any other provision of this Plan except
Section 7.07 (relating to compliance with Section 409A), the Plan Administrator
may take any action that it determines is necessary to assure compliance with
any policy of the Company respecting insider trading as may be in effect from
time to time. Such actions may include altering the distribution date of
Deferral Subaccounts. Any such actions shall alter the normal operation of the
Plan to the minimum extent necessary.
     The Plan Administrator has the exclusive and discretionary authority to
construe and to interpret the Plan, to decide all questions of eligibility for
benefits, to determine the amount and manner of payment of such benefits and to
make any determinations that are contemplated by (or permissible under) the
terms of this Plan, and its decisions on such matters will be final and
conclusive on all parties. Any such decision or determination shall be made in
the absolute and unrestricted discretion of the Plan Administrator, even if
(1) such discretion is not expressly granted by the Plan provisions in question,
or (2) a determination is not expressly called for by the Plan provisions in
question, and even though other Plan provisions expressly grant discretion or
call for a determination. As a result, benefits under this Plan will be paid
only if the Plan Administrator decides in its discretion that the applicant is
entitled to them. In the event of a review by a court, arbitrator or any other
tribunal, any exercise of the Plan Administrator’s discretionary authority shall
not be disturbed unless it is clearly shown to be arbitrary and capricious.
7.04 Compensation, Indemnity and Liability:
     The Plan Administrator will serve without bond and without compensation for
services hereunder. All expenses of the Plan and the Plan Administrator will be
paid by the Company. To the extent deemed appropriate by the Plan Administrator,
any such expense may be charged against specific Participant Accounts, thereby
reducing the obligation of the Company. No member of the Compensation Committee
(who serves as the Plan Administrator), and no individual acting as the delegate
of the Compensation Committee, shall be liable for any act or omission of any
individual, nor for any act or omission on his or her own part, excepting his or
her own willful misconduct. The Company will indemnify and hold harmless each
member of the Compensation Committee and any employee of the Company (or a
Company affiliate, if recognized as an affiliate for this purpose by the Plan
Administrator) acting as the delegate of the Compensation Committee against any
and all expenses and liabilities, including reasonable legal fees and expenses,
arising in connection with this Plan (or his or her serving as the delegate of
the Compensation Committee), excepting only expenses and liabilities arising out
of his or her own willful misconduct or bad faith.

21



--------------------------------------------------------------------------------



 



7.05 Taxes:
     If the whole or any part of any Participant’s Account becomes subject to
the payment of any estate, inheritance, income, employment, or other tax which
the Company may be required to pay or withhold, the Company will have the full
power and authority to withhold and pay such tax out of any moneys or other
property in its hand for the Account of the Participant. To the extent
practicable, the Company will provide the Participant notice of such
withholding. Prior to making any payment, the Company may require such releases
or other documents from any lawful taxing authority as it shall deem necessary.
In addition, pursuant to Section 409A amounts deferred under this Plan shall be
reported to the Internal Revenue Service to the extent required under Section
409A. Also, any amounts that become taxable hereunder shall be reported as
taxable compensation to the Participant to the extent required under
Section 409A.
7.06 Section 16 Compliance:
     This Plan is intended to be a formula plan for purposes of Section 16 of
the Act. Accordingly, in the case of a deferral or other action under the Plan
that constitutes a transaction that could be covered by Rule 16b-3(d) or (e), if
it were approved by the Company’s Board or Compensation Committee (“Board
Approval”), it is intended that the Plan shall be administered, in the case of a
Participant who is subject to Section 16 of the Act, in a manner that will
permit the Board Approval of the Plan to avoid any additional Board Approval of
specific transactions to the maximum possible extent.
7.07 Conformance with Section 409A:
     At all times during each Plan Year, this Plan shall be operated in
accordance with the requirements of Section 409A. Any action that may be taken
(and, to the extent possible, any action actually taken) by the Plan
Administrator or the Company shall not be taken (or shall be void and without
effect), if such action violates the requirements of Section 409A. If the
failure to take an action under the Plan would violate Section 409A, then to the
extent it is possible thereby to avoid a violation of Section 409A, the rights
and effects under the Plan shall be altered to avoid such violation. Any
provision in this Plan document that is determined to violate the requirements
of Section 409A shall be void and without effect. In addition, any provision
that is required to appear in this Plan document to satisfy the requirements of
Section 409A, but that is not expressly set forth, shall be deemed to be set
forth herein, and the Plan shall be administered in all respects as if such
provision were expressly set forth. Any distribution that is to be made as soon
as practicable after a specified date shall in all cases be made on or before
(i) the end of the calendar year containing such date, or (ii) if later, 21/2
months after such date (or on or before such still later date as may be
permitted under the circumstances by Section 409A). In all cases, the provisions
of this Section shall apply notwithstanding any contrary provision of the Plan
that is not contained in this Section.

22



--------------------------------------------------------------------------------



 



ARTICLE VIII — CLAIMS PROCEDURE
8.01 Claims for Benefits:
     If a Participant, Beneficiary or other person (hereafter, “Claimant”) does
not receive timely payment of any benefits which he or she believes are due and
payable under the Plan, he or she may make a claim for benefits to the Plan
Administrator. The claim for benefits must be in writing and addressed to the
Plan Administrator. If the claim for benefits is denied, the Plan Administrator
will notify the Claimant within 90 days after the Plan Administrator initially
received the benefit claim. However, if special circumstances require an
extension of time for processing the claim, the Plan Administrator will furnish
notice of the extension to the Claimant prior to the termination of the initial
90-day period and such extension may not exceed one additional, consecutive
90-day period. Any notice of a denial of benefits shall advise the Claimant of
the basis for the denial, any additional material or information necessary for
the Claimant to perfect his or her claim, and the steps which the Claimant must
take to appeal his or her claim for benefits.
8.02 Appeals of Denied Claims:
     Each Claimant whose claim for benefits has been denied may file a written
appeal for a review of his or her claim by the Plan Administrator. The request
for review must be filed by the Claimant within 60 days after he or she received
the notice denying his or her claim. The decision of the Plan Administrator will
be communicated to the Claimant within 60 days after receipt of a request for
appeal. The notice shall set forth the basis for the Plan Administrator’s
decision. If special circumstances require an extension of time for processing
the appeal, the Plan Administrator will furnish notice of the extension to the
Claimant prior to the termination of the initial 60-day period and such
extension may not exceed one additional, consecutive 60-day period. In no event
shall the Plan Administrator’s decision be rendered later than 120 days after
receipt of a request for appeal.
8.03 Special Claims Procedures for Disability Determinations:
     Notwithstanding Sections 8.01 and 8.02 to the contrary, if the claim or
appeal of the Claimant relates to Disability benefits, such claim or appeal
shall be processed pursuant to the applicable provisions of Department of Labor
Regulation Section 2560.503-1 relating to Disability benefits, including
Sections 2560.503-1(d), 2560.503-1(f)(3), 2560.503-1(h)(4) and 2560.503-1(i)(3).

23



--------------------------------------------------------------------------------



 



ARTICLE IX — AMENDMENT AND TERMINATION
9.01 Amendment of Plan:
     The Board of Directors of the Company has the right in its sole discretion
to amend this Plan in whole or in part at any time and in any manner, including
the manner of making deferral elections, the terms on which distributions are
made, and the form and timing of distributions. However, except for mere
clarifying amendments necessary to avoid an inappropriate windfall, no Plan
amendment shall reduce the amount credited to the Account of any Participant as
of the date such amendment is adopted. Any amendment shall be in writing and
adopted by the Board of Directors. All Participants and Beneficiaries shall be
bound by such amendment. Any amendments made to the Plan shall be subject to any
restrictions on amendment that are applicable to ensure continued compliance
under Section 409A.
9.02 Termination of Plan:
     The Company expects to continue this Plan, but does not obligate itself to
do so. The Company, acting by the Board of Directors, reserves the right to
discontinue and terminate the Plan at any time, in whole or in part, for any
reason (including a change, or an impending change, in the tax laws of the
United States or any State). Termination of the Plan will be binding on all
Participants (and a partial termination shall be binding upon all affected
Participants) and their Beneficiaries, but in no event may such termination
reduce the amounts credited at that time to any Participant’s Account. If this
Plan is terminated (in whole or in part), the termination resolution shall
provide for how amounts theretofore credited to affected Participants’ Accounts
will be distributed. Any termination shall be subject to any restrictions on
termination that are applicable to ensure continued compliance under
Section 409A.

24



--------------------------------------------------------------------------------



 



ARTICLE X — MISCELLANEOUS
10.01 Limitation on Participant’s Rights:
     Participation in this Plan does not give any Participant the right to be
retained in the service of the Company. The Company reserves the right to
terminate the service of any Participant without any liability for any claim
against the Company under this Plan, except for a claim for payment of deferrals
as provided herein.
10.02 Unfunded Obligation of the Company:
     The benefits provided by this Plan are unfunded. All amounts payable under
this Plan to Participants are paid from the general assets of the Company.
Nothing contained in this Plan requires the Company to set aside or hold in
trust any amounts or assets for the purpose of paying benefits to Participants.
Neither a Participant, Beneficiary, nor any other person shall have any property
interest, legal or equitable, in any specific Company asset. This Plan creates
only a contractual obligation on the part of the Company, and the Participant
has the status of a general unsecured creditor of the Company with respect to
amounts of compensation deferred hereunder. Such a Participant shall not have
any preference or priority over the rights of any other unsecured general
creditor of the Company. No other Company affiliate guarantees or shares such
obligation, and no other Company affiliate shall have any liability to the
Participant or his or her Beneficiary.
10.03 Other Plans:
     This Plan shall not affect the right of any Eligible Director or
Participant to participate in and receive benefits under and in accordance with
the provisions of any other Director compensation plans which are now or
hereafter maintained by the Company, unless the terms of such other plan or
plans specifically provide otherwise or it would cause such other plan to
violate a requirement for tax favored treatment.
10.04 Receipt or Release:
     Any payment to a Participant in accordance with the provisions of this Plan
shall, to the extent thereof, be in full satisfaction of all claims against the
Plan Administrator and the Company, and the Plan Administrator may require such
Participant, as a condition precedent to such payment, to execute a receipt and
release to such effect.
10.05 Governing Law:
     This Plan shall be construed, administered, and governed in all respects in
accordance with applicable federal law and, to the extent not preempted by
federal law, in accordance with the laws of the State of Delaware. If any
provisions of this instrument shall be held by a

25



--------------------------------------------------------------------------------



 



court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereof shall continue to be fully effective.
10.06 Gender, Tense and Examples:
     In this Plan, whenever the context so indicates, the singular or plural
number and the masculine, feminine, or neuter gender shall be deemed to include
the other. Whenever an example is provided or the text uses the term “including”
followed by a specific item or items, or there is a passage having a similar
effect, such passage of the Plan shall be construed as if the phrase “without
limitation” followed such example or term (or otherwise applied to such passage
in a manner that avoids limitation on its breadth of application).
10.07 Successors and Assigns; Nonalienation of Benefits:
     This Plan inures to the benefit of and is binding upon the parties hereto
and their successors, heirs and assigns; provided, however, that the amounts
credited to the Account of a Participant are not (except as provided in
Section 7.05) subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge or otherwise dispose of any
right to any benefits payable hereunder, including, without limitation, any
assignment or alienation in connection with a separation, divorce, child support
or similar arrangement, will be null and void and not binding on the Plan or the
Company. Notwithstanding the foregoing and to the extent permissible under
Section 409A, the Plan Administrator reserves the right to make payments in
accordance with a divorce decree, judgment or other court order as and when
payments are made in accordance with the terms of this Plan from the Deferral
Subaccount of a Participant. Any such payment shall be charged against and
reduce the Participant’s Account.
10.08 Facility of Payment:
     Whenever, in the Plan Administrator’s opinion, a Participant or Beneficiary
entitled to receive any payment hereunder is under a legal disability or is
incapacitated in any way so as to be unable to manage his or her financial
affairs, the Plan Administrator may direct the Company to make payments to such
person or to the legal representative of such person for his or her benefit, or
to apply the payment for the benefit of such person in such manner as the Plan
Administrator considers advisable. Any payment in accordance with the provisions
of this Section shall be a complete discharge of any liability for the making of
such payment to the Participant or Beneficiary under the Plan.

26



--------------------------------------------------------------------------------



 



ARTICLE XI — SIGNATURE
     This Plan has been adopted and approved by the Company’s Compensation
Committee to be effective as stated herein.

              UST INC.
 
       
 
  By:    
 
       
Date Signed
      Name:
 
      Title:

27